This is an appeal from a judgment for $1,200, obtained in a case in which a plea of privilege had been overruled. The statute *Page 858 
does not forbid the main case being tried while the case is pending on appeal from the judgment denying the change of venue. We have held that the plea of privilege should have been granted, and it follows that the judgment on the merits must be set aside.
The judgment is reversed, and the cause remanded to be sent to Nueces county, as set forth in the order in the appeal from the denial of the plea of privilege.